DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 06/09.2021 has been entered. Claims 1-2, 4-7, 9 and 13-15 have been amended and new claims 16-17 have been entered. Therefore, claims 1-17 are now pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US – 9,033,427 B2) and further in view of Arakawa (US – 2010/0176652 A1).
As per claim 1, Berger discloses Method for Hydraulic Boosting an Electric Parking Brake of a Vehicle comprising;
a hydraulic vehicle brake (Fig: 1) with an electric actuator (via 2c, Fig: 1) configured to influence hydraulic pressure in at least one wheel brake so as to hydraulically actuate the at least one wheel brake (Wheel brakes of the wheels 11 and 
an electromechanical brake apparatus (2c, Fig: 1) with at least one electric brake motor (2d, Fig: 1), the electromechanical brake apparatus configured to electromechanically actuate the at least one wheel brake (To perform the parking brake function, the controller 20 is connected to the brake actuators 2c in order to control direct current motors 2d. The rotary motion of the direct current motors 2d is converted into a linear movement of a brake piston of the brake actuator 2c via a transmission, so that the torque of the direct current motor 2d acts on the brake caliper 2b via the brake piston as an application force, Col: 4, Ln: 42-51, Fig: 1); and 

Berger discloses actuator 2c and electric motor 2d for parking brake but fails to explicitly disclose a latching mechanism assigned to one of the electric actuator and a transmission device actuated by the electric actuator, the latching mechanism configured to lock the one of the electric actuator and the transmission device when the vehicle is in a parking position so as to retain the hydraulic pressure in the at least one wheel brake.
Arakawa discloses Brake Device comprising:
a latching mechanism (102, 102a, 102b, Fig: 2-4) assigned to one of the electric actuator and a transmission device actuated by the electric actuator, the latching mechanism configured to lock the one of the electric actuator and the transmission 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method for hydraulic boosting an electric parking brake of the Berger to include the latching mechanism in which the latching mechanism assigned to one of the electric actuator and a transmission device actuated by the electric actuator, the latching mechanism configured to lock the one of the electric actuator and the transmission device when the vehicle is in a parking position so as to retain the hydraulic pressure in the at least one wheel brake as taught by Arakawa in order to provide a braking force can be surely exerted on the wheels.

As per claim 2, Berger discloses wherein the electric actuator of the hydraulic vehicle brake includes an electric motor that drives a drive mechanism of the transmission device that transmits torque from the electric motor to influence the hydraulic pressure (To perform the parking brake function, the controller 20 is connected to the brake actuators 2c in order to control direct current motors 2d. The rotary motion of the direct current motors 2d is converted into a linear movement of a brake piston of the brake actuator 2c via a transmission, so that the torque of the direct 
teaching reference Arakawa discloses the latching mechanism is configured to lock the electric motor or the drive mechanism (Arakawa discloses “When the rotation of the motor M is stopped, a force in a direction that tends to depressurize the master cylinder 30 is generated by a fluid pressure of the master cylinder 30, but the ratchet 102 receives such a force, to thereby retain the fluid pressure of the master cylinder 30”, therefore, its discloses when vehicle is stop or parking, latching mechanism assigned to the electric actuator of the hydraulic vehicle brake, [0061], Fig: 1-4).

As per claim 3, Arakawa further discloses wherein the latching mechanism (102, 102a, 102b, Fig: 2-4) includes an electromagnetic positioning device (solenoid 103, Fig: 2-4) with a locking pawl (claw 102b, Fig: 2-4) that is relocatable between a release position and a locking position, [0061], Fig: 1-4).

As per claim 5, Arakawa further discloses wherein, in the locking position, the locking pawl of the latching mechanism (102, 102a, 102b, Fig: 2-4) blocks a toothed gear of the drive mechanism (102a, Fig: 2-4).

As per claim 6, Arakawa further discloses wherein, in the locking position, the locking pawl (102b) of the latching mechanism blocks a toothed gear (tooth gear of 102a, Fig: 2-4) that is connected in a torsion-resistant manner to a motor shaft of the electric motor and that meshes with a gear of the drive mechanism (When the braking 

As per claim 8, Arakawa further discloses, wherein the toothed gear connected to the motor shaft includes teeth having a symmetrical triangular profile, (40, 41, Fig: 2-4).

As per claim 9, Arakawa further discloses wherein the electric actuator (A, Fig: 1-4) is part of a brake-force booster configured to be acted upon by a brake pedal, and the drive mechanism transmits torque from the electric motor to the brake-force booster (a pressurizing mechanism A configured to generate a fluid pressure in the master cylinder 30 in accordance with an operation of the brake pedal BP; and a control unit B configured to apply a current to the pressurizing mechanism A in accordance with a measurement result by the brake operation sensor BS., [0035], Fig: 1-4).

As per claim 11, Arakawa further discloses a regulating unit or a control unit configured to trigger at least the latching mechanism (B, ECU, Fig: 1).

As per claim 12, Arakawa further discloses at least two control units (control unit B has two units which are MD and ECU, Fig: 1) units configured to trigger some or all of 

As per claim 13, Berger discloses Method for Hydraulic Boosting an Electric Parking Brake of a Vehicle comprising;
after the vehicle has been parked, actuating the electric actuator of the hydraulic vehicle brake to increase the hydraulic pressure (After the motor has run up, the current rapidly reduces to a minimal value, the so-called no-load current, while the maximum revolution rate is set. After the linings have come into contact with the brake disks, i.e. after overcoming the air gap, a force builds up and the current increases. The brake piston of the brake actuator is now driven by the direct current motor 2d until a specified, defined target value Itarget of the motor current I is reached as the actual value Iactual or is exceeded. The application force Ftarget associated with the corresponding current value ITarget is then reached and the direct current motor 2d is switched off, Col: 4, Ln: 52-65, Fig: 1-4); and
target associated with the corresponding current value ITarget is then reached and the direct current motor 2d is switched off, Col: 4, Ln: 52-65, Fig: 1-4).
However, Berger fails to explicitly disclose that the blocking a current position of the electric actuator by with the latching mechanism so as to retain the hydraulic pressure in the at least one wheel brake.
Arakawa discloses Brake Device comprising:
a latching mechanism (102, 102a, 102b, Fig: 2-4) so as to retain the hydraulic pressure, the latching mechanism configured to lock the one of the electric actuator and the transmission device when the vehicle is in a parking position so as to retain the hydraulic pressure in the at least one wheel brake (Arakawa discloses “When the rotation of the motor M is stopped, a force in a direction that tends to depressurize the master cylinder 30 is generated by a fluid pressure of the master cylinder 30, but the ratchet 102 receives such a force, to thereby retain the fluid pressure of the master cylinder 30”, therefore, its discloses when vehicle is stop or parking, latching mechanism assigned to the electric actuator of the hydraulic vehicle brake, [0061], Fig: 1-4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method for hydraulic boosting an electric parking brake of the Berger to include the latching mechanism in which the latching mechanism so as to retain the hydraulic pressure in the at least one wheel as taught by Arakawa in order to provide a braking force can be surely exerted on the wheels.

As per claim 14, Arakawa further discloses wherein the electric actuator of the hydraulic vehicle brake (A, Fig: 1-4) is actuated and the latching mechanism (102, 102a, 102b, Fig: 2-4) is triggered in response to detecting that a desired parking-brake force cannot be provided via the electromechanical brake apparatus (operation of the brake device, [0061[, Fig: 1-4).

As per claim 15, Arakawa further discloses canceling the blocking of the electric actuator of the hydraulic vehicle brake by relocating the latching mechanism into a release position at the termination of the parking, (operation of the brake device, [0062-0070], Fig: 1-4).

As per claim 16, Berger discloses wherein the electromechanical brake apparatus is arranged at the at least one wheel brake (Title, Fig: 1)

As per claim 17, Arakawa further discloses wherein the at least one control unit (B, Fig: 1) includes a first control unit configured to trigger the electromechanical brake apparatus (the braking device of the present invention includes the control unit B configured to perform various controls. The control unit B includes: an ECU (electronic control unit) with a microcomputer as a core component; a motor driver MD configured to apply a current to the pressurizing mechanism A, [0044], Fig: 1) and a second control unit configured to trigger the electric actuator of the hydraulic vehicle brake and the latching mechanism independently of the first control unit ([0061], Fig: 1-2).
Claims 4, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al. (US – 9,033,427 B2) as modified by Arakawa (US – 2010/0176652 A1) as applied to claims 1, 3 and 6 above, and further in view of Yamaguichi et al. (US – 2006/0170282 A1).
As per claim 4, Berger as modified by Arakawa discloses all the structural elements of the claimed invention but fails to explicitly disclose wherein the electromagnetic positioning device includes a permanent magnet that acts on the locking pawl so as to urge the locking pawl in a direction toward the locking position.
Yamaguchi discloses Motor-Driven Brake System comprising:
the electromagnetic positioning device (Fig: 1-3) includes a permanent magnet (63, [0045-0046], Fig: 1-3) that acts on the locking pawl so as to urge the locking pawl in a direction toward the locking position (Arrow A, Fig: 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method for hydraulic boosting an electric parking brake of the Berger as modified by Arakawa to make the electromagnetic positioning device includes a permanent magnet that acts on the locking pawl so as to urge the locking pawl in a direction toward the locking position as taught by Yamaguchi in order to provide a motor driven brake system which is capable of avoiding excessive consumption of power.

As per claim 7, Yamaguchi further discloses wherein the toothed gear (52, Fig: 1-2) connected to the motor shaft (Fig: 1-2) has a sawtooth profile (52, Fig: 1-2) configured such that, when the locking pawl is blocking the toothed gear, further rotation 

As per claim 10, Yamaguchi further discloses an actuating switch (106, a parking brake on/off switch 106, [0049], Fig: 6) configured to manually actuate the latching mechanism.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method for hydraulic boosting an electric parking brake of the Berger as modified by Arakawa to include the actuating switch configured to manually actuate the latching mechanism as taught by Yamaguchi in order to provide quick actuation of the parking brake function.

Response to Arguments
Applicant’s arguments, see REMARK, filed 06/09/2021, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Berger et al. (US – 9,033,427 B2) and further in view of Arakawa (US – 2010/0176652 A1) and Yamaguichi et al. (US – 2006/0170282 A1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant' disclosure.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAN M AUNG whose telephone number is (571)270-5792.  The examiner can normally be reached on 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SAN M AUNG/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657